IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT JACKSON

                            JUNE 1998 SESSION         FILED
                                                      July 23, 1998
VINCENT DELANO HADLEY,             )   C.C.A. NO. 02C01-9710-CR-00414
                                   )                Cecil Crowson, Jr.
            Appe llant,            )                  Appellate C ourt Clerk
                                   )   SHELBY COUNTY
VS.                                )
                                   )   HON . JOSE PH B . BRO WN , JR.,
STATE OF TENNESSEE,                )   JUDGE
                                   )
            Appellee.              )   (Post-conviction)


               ON APPEAL FROM THE JUDGMENT OF THE
                CRIMINAL COURT OF SHELBY COUNTY


FOR THE APPELLANT:                     FOR THE APPELLEE:

MARK A. MESLER                         JOHN KNOX WALKUP
200 Jefferson Ave., Ste. 1250          Attorney General & Reporter
Memphis, TN 38103
                                       PETE R M. C OUG HLAN
                                       Asst. Attorney General
                                       425 5th Ave. N.
                                       2nd Fl., Cordell Hull Bldg.
                                       Nashville, TN 37243-0493

                                       WILLIAM L. GIBBONS
                                       District Attorney General

                                       KEV IN RAR DIN
                                       Asst. District Attorney General
                                       Criminal Justice Com plex, Suite 301
                                       201 Poplar Street
                                       Memphis, TN 38103



OPINION FILED:____________________

AFFIRMED

DAVID H. WELLES, JUDGE
                                  OPINION

      The Defendant was indicted for first-degree murder. He pleaded guilty to the

charge pursuant to a negotiated plea ag reeme nt and re ceived a senten ce of life

imprisonment with the possibility of parole. In this post-conviction proceeding filed

in January 1995, the Defendant contends that his guilty plea must be set aside

because it was not entered voluntarily and beca use he rece ived ineffective

assistance of cou nsel. A fter an e videntia ry hearing, the trial cour t denied re lief.

We affirm.



      The Defe ndan t’s murder conviction was for the killing of a two-year-old child,

who died after a severe beating. The Defendant gave a statement in which he

admitted that he had beaten the child because she had urinated on the couch.



      At the post-conviction hearing, the D efendant an d one of his two trial lawyers

testified. The D efend ant cla imed that he had pleaded guilty because he was

“scared” and “confused.” He testified that the police had threatened him into giving

two statements, that the police had then “changed” his statements to appear as

confessions, and that he had been severely beaten by jail inmates a few days after

having given his second statement. He plead ed gu ilty appr oxima tely one year later

but “took the guilty plea because [he] was scared and confused.” He admitted that

he had kn own he was facin g the de ath pen alty if he wen t to trial. He further

testified that his legal representa tion was in effective du e to inade quate

investigation, inadeq uate communication, insufficient zealousness, misinformation,

failure to m ove for ch ange o f venue, a nd failure to prepare a defen se strateg y.


                                          -2-
      Lead counsel for the Defendant at trial testified that she and another lawyer

from the pub lic defend er’s office had been assigned to the case, as well as two

investigators. She testified that she had filed thirty-six motions, including a motion

to suppress the Defendant’s statements. The motion to suppress was denied. She

explained that she had concluded a change of venue would not necessarily be in

her client’s best interest.    Her records reflected twenty jail visits as well as

additional phone calls and correspondence with the Defendant. She explained

that, under the facts o f the case, “The re was not much strategy tha t could be had,”

and that she had advised her client “to try to enter a plea rather than to go to tria l,

becau se they w ere see king the d eath pe nalty aga inst him.”



      In a ruling from the bench, the trial court found the Defendant “not very

credible . . . in terms of his assertions” and that “performance of counsel was

adequ ate and rea sonab le unde r the circum stance s.” W e agree . In this post-

convic tion relief proceeding, the Defendant had the burden of proving the

allegations in his petition by a prepond erance of the evide nce. McBe e v. State,

655 S.W.2d 191, 195 (Ten n. Crim. App . 1983). Furthermore, the factual findings

of a trial court after an evidentiary hearing “are conclusive on appeal unless the

evidence preponde rates against the judgmen t.” State v. Buford, 666 S.W.2d 473,

475 (Tenn . Crim. App . 1983). In this case, up on our review o f the evidentiary

hearing as well as the transcripts from the guilty plea and motion to suppress, the

Defendant has simply failed to carry his burden of proof as to both of his alleged

grounds for relief. The judgment below is accordingly affirmed.




                                          -3-
                            ____________________________
                            DAVID H. WELLES, JUDGE



CONCUR:




_________________________
PAUL G. SUMMERS, JUDGE



_________________________
JOE G. RILEY, JUDGE




                                 -4-